DETAILED ACTION

Status
This Final Office Action is in response to the communication filed on November 9, 2020.  Claims 1 and 11 have been amended.  Claims 4, 5, 14, and 15 have been cancelled.  Therefore, claims 1-3, 6-13, and 16-19 are pending and presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A Summary of the Response to the Applicant’s Amendments:
As a result of the claim 4 cancellation, the previous objection to claim 4 is withdrawn
Applicant’s amendments and arguments have been fully considered.  In light of applicant’s amendments, the examiner is issuing a new 35 USC § 103 rejection with references that more closely teach the amended claim language.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Moukas (U.S. Patent Application Publication No. 2009/0089131) in view of Emrich (U.S. Patent Application Publication No. 2013/0231999).


set information about a product to be advertised, which is a target of an advertising event, depending on input from a user or a user terminal (Moukas: Figures 4, wherein Moukas depicts an advertising campaign management system with set information about a product to be advertised/promoted/marketed and advertising events/activities; Figure 6A, wherein Moukas depicts a user terminal interface for setting information about a product to be advertised through user input; Figure 7B, wherein Moukas depicts a user terminal interface for setting information about a product to be advertised through user input; Figure 17, ‘top left corner’, wherein Moukas depicts a user terminal interface with set information about a product to be advertised, ‘Coca Cola Classic’; [0084], “user interface of the Budget View shown in FIG. 5A permits the user, for example, the Account Manager, to define the client and the product and the advertising and marketing budget amounts”; [0088], “setting up the budget and objectives are the techniques for capturing functional requirements of business systems the Account Manager executes when an account for a new brand is initiated through the platform”); 
set an advertising event type (Moukas: Figure 4, wherein Moukas depicts an advertising campaign management system with set information about advertising events/activities; Figure 7D, wherein Moukas depicts a user terminal interface for setting an advertising event/activity type through user input; Figure 16C, wherein Moukas depicts a user terminal interface for setting up an advertising event/activity type; [0054], “Mobile Marketing Platform, … can administer a large number of activities, such as branded WAP sites, WAP banner ads, text-to-win promotions, mobile communities, proximity marketing activities, and virtual worlds. The 
set advertising event content (Moukas: Figure 7B, wherein Moukas depicts a user terminal interface for setting advertising event content; Figure 16C, wherein Moukas depicts a user terminal interface for setting advertising event/activity content;  Figure 28F, wherein Moukas depicts a user terminal interface for setting advertising event/activity content; [0132]-[0133], “allows the campaign designer to define the General Information of the activity”, “For each campaign that includes this activity the campaign designer can define the number of attributes including: the name of the activity … a service name ,… and a STOP/HELP message”, ”campaign designer can define the functional characteristics of an "Instant Win" competition represented by the following attributes: name, custom defined prize, … winning message and a "close-to-win" message. These main elements of the activity define the flow and user interaction. Additionally, the wizard allows the input of a message for non-winners”; [0183], “When defining and setting up an activity for a marketing or advertising campaign, the campaign 
set information about rewards for participants in the advertising event (Moukas: Figure 4, ‘408’ Prize & Offer Manager; Figure 16C, ‘1614’, wherein Moukas depicts a user terminal interface for setting information about rewards/prizes for advertising campaign event participants; Figure 17, ‘1702’, wherein Moukas depicts a user terminal interface with set information about rewards/prizes for advertising campaign event participants; [0133]-[0134], ”campaign designer can define the functional characteristics of an "Instant Win" competition represented by the following attributes: … custom defined prize”, “allows the campaign designer to award prizes by executing a series of draws. The campaign designer may define attributes including: the name of the drawing, the start and end dates, the prize, number of points need to participate and the total number of winners permitted”; [0218], “the platform user may select single items or entire folders containing more than one item as content to be offered upon the completion of a specified task or series of tasks”; wherein Moukas discloses setting information about rewards/prizes for advertising event participants); 
generating advertising event data depending on the set information (Moukas: Figure 3, ‘326’ Data Repository; Figure 4, wherein Moukas depicts modules, engines, and tools, for executing the advertising event based on generated advertising event data from the advertising campaign event planning module set up; Figure 17, wherein Moukas depicts a user terminal interface with generated advertising campaign event data dependent on the set information; [0059], “a user friendly graphic user interface based system that enables, in part, (1) the 
collect advertising results of advertising events that are created and underway or completed, generate statistical information based thereon, and analyze a correlation of the advertising results with one or more of a type of the product to be advertised, the advertising event type, the advertising event content, and the information about the rewards (Moukas: Figures 1, ‘112’ Campaign Analytics, ‘104’ Reporting Module; Figure 3, ‘324’ Monitoring Manager; Figure 4, ‘406’ Monitoring & Reporting System’; Figure 6A, ‘604’ wherein Moukas depicts collected statistical information advertising results of advertising events; Figure 24, wherein Moukas depicts advertising event results analytics; [0059], “a user friendly graphic user 
wherein the correlation is used for selecting recommended advertising event content […] suitable for the product to be advertised (Moukas: [0056], “customer data collection and analysis lead to personalized recommendations”; [0070], “collecting, analyzing and organizing customer usage, demographic and behavioural data in order to dynamically assign customers into segments, which are consequently addressed by respective MMP activities. The personalization engine is integrated with marketing or advertising materials sent or displayed on a mobile device”; [0111], “personalization engine computes the information calculating the [however the Moukas reference does not explicitly teach: “and at least one of a recommended advertising event type and a recommended reward information”],
[…] [however the Moukas reference does not explicitly teach: “wherein the advertising event type is determined by using the recommended advertising event type corresponding to the product to be advertised, the recommended advertising event type selected using the correlation”];
wherein the advertising event content is determined by using the recommended advertising event content corresponding to the product to be advertised, the recommended advertising event content selected using the correlation (Moukas: [0056], “customer data collection and analysis lead to personalized recommendations”; [0070], “collecting, analyzing and organizing customer usage, demographic and behavioural data in order to dynamically assign customers into segments, which are consequently addressed by respective MMP activities”, “personalization engine is integrated with marketing or advertising materials sent or displayed on a mobile device”; [0111], “personalization engine computes the information calculating the scores per service, content, etc. Recommendation engines serve the personalization's real-time recommendations to any service”; [0127], disclosing an example of correlating advertising result with the type of product to be advertised, and the correlation subsequently being used for selecting recommended advertising content; [0152], “allows the advertiser to measure the effect of his actions, and proceed with corrective actions”, “platform 
wherein the advertising event content is a mini-game and characteristics of the mini-game are changed based on […] the product to be advertised so that the mini-game customized to the product to be advertised is created (Moukas: Figure 16C, disclosing customization of an activity, in which Moukas describes mini-games as activities, and depicts selection/changing of a product prize characteristic for a mini-game based on the iPod product to be advertised, therefore, customizing the mini-game to the product to be advertised; Figure 17, wherein Moukas depicts a mini-game advertising event with characteristics based on the product to be advertised; [0058], “Advertising activities covered in various embodiments include, but are not limited to … Ad-funded content (sponsored sites and on- and off-portal content, e.g. … games)”, “Marketing activities include, but are not limited to in various embodiments: Mobile Messaging (text-to-win); On-pack promotions (contests, competitions, treasure hunts, sweepstakes, etc.)”; [0061], “to set up a "Text to Win Treasure Hunt" a user need only set up the messages and the copy text that will result in a preconfigured approved campaign”; [0084], disclosing defining of a product to be advertised; [0104]-[0106], “collecting, analyzing and organizing customer usage, demographic and behavioural data in order to dynamically assign customers into segments, which are consequently addressed by respective MMP activities”, “addressed real time by campaign activities”, “personalization module interacts across all marketing and advertising activities for both data gathering and addressing appropriate end-users for the campaign”;  [0132]-[0134], “the wizard for a "Text to Win" activity, a contest in which a sweepstakes or other contest offer may be sent to a user … to win a prize, allows the campaign designer to define the General Information of the activity”, “campaign designer can define the functional characteristics of an "Instant Win" competition represented by the following attributes: … [however the Moukas reference does not explicitly teach: “an image about”],
wherein […] an object of the mini-game is replaced with […] the product to be advertised through an user interface for providing an option for deciding whether to change […] the mini-game (Moukas: Figure 16C, wherein Moukas depicts a user interface providing an option for deciding whether to change an object of the mini-game to be replaced with the product to be advertised; [0096], “the Campaign Designer views and updates the activities, if any, or defines new activities”, “Campaign Designer is allowed to process the activities and set up a name specific to each activity, a description that explains the features of the activity (such as those closest in time)”; [0132]-[0134], “parameters and elements of the wizard are not general and are activity specific”, “allows the campaign designer to define the General [however the Moukas reference does not explicitly teach: “any one of an item of a character of the mini-game, a background of the mini-game, the character or”, “the image about”, “an image of”].
Regarding the aforementioned features not taught by Moukas, Emrich as shown discloses the following:
“and at least one of a recommended advertising event type and a recommended reward information” (Emrich: [0007], “the system incorporates "achievements" that present the user with rewards based on gameplay and certain actions. Some of the achievements can be improved offers”, disclosing that the described “offers” of Emrich are rewards; [0096], “recommended offers that the platform generates through algorithms that analyze player spending habits and suggests to advertisers the optimal offer structure/metrics”, “provides recommendations to 
“wherein the advertising event type is determined by using the recommended advertising event type corresponding to the product to be advertised, the recommended advertising event type selected using the correlation” (Emrich: [0106]; [0109]; [0129], wherein Emrich discloses recommended and determined advertising/promotion event type corresponding to the product to be advertised and based on product advertising/promotion results correlation analysis);
“an image about” (Emrich: [0029], “system incorporates many styles of games, which may include, but are not limited to: … Miniature games”; [0077]-[0079], “Product placement in applications, games, or another form of entertainment--the system will establish product placement in applications, games, or another form of entertainment”, “displays the brand/product in the applications, games, or another form of entertainment”, “From the player's perspective, this brand/product will appear to be part of the applications, games, or another form of entertainment” “if a man wearing a suit walked through a game screen, then the player has the ability to select the suit (by clicking on it using a "purchase select" or equivalent function), see the specifications of the prospective suit purchase (colors, sizes, price, etc.), and then complete the purchase”; wherein Emrich discloses that all displayed characteristics of a mini-game, 
	“any one of an item of a character of the mini-game, a background of the mini-game, the character or”, “the image about”, “an image of” (Emrich: [0029]; [0077]-[0079]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use the known advertisement recommendation and customization technique of Emrich to improve the similar advertisement recommendation and customization method of Moukas in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  Both Moukas and Emrich disclose the implementation of similar advertising-event-authoring tools correlating advertising performance results with advertisement characteristics, and then using this advertisement performance correlation analysis to proceed with corrective advertising actions and advertising recommendations.  Both Moukas and Emrich disclose the implementation of comparable advertising-event-authoring tools customizing mini-games based on products to be advertised.  The Moukas reference discloses an advertisement recommendation and customization “base” method upon which the claimed invention advertisement recommendation and customization can be seen as an “improvement” (improved advertisement recommendation and customization through advertisement performance correlation analysis being used for selecting recommended advertising event type and recommended reward information, and customizing mini-game advertising content based on a selected image about the product to be advertised).  The Emrich reference contains a “comparable” advertisement recommendation and customization method that has been improved in the same way as the claimed invention (wherein Emrich also discloses 

Claim 11 contains language similar to claim 1 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claim 11 is also rejected under 35 U.S.C. 103 as being disclosed by Moukas and Emrich.


provide a content list of a content library to the user (Moukas: Figure 3, ‘328’, Content Repository; Figure 25, wherein Moukas depicts a user interface for selecting advertising event content from a content list of a content library; Figure 28A, wherein Moukas depicts a content library, ‘top middle’, for use in creating advertising content; Figure 28F, wherein Moukas depicts a user interface for selecting advertising event content from a list; Figure 32, wherein Moukas depicts a user interface for selecting advertising event content from a content list of a content library; [0075], “a data repository, such as a database, containing data associated with the campaign, such as advertising content files, consumer profile data, etc. A content repository stores content used for the campaigns including images, sound, video, text, and binary files. It also provides a repository with mobile device capabilities such as rendering language, image size, supported file extensions that are used for the correct rendering of pages served to each specific mobile device”; wherein Moukas discloses utilizing a content library/repository; [0176], “the system displays a list of existing model sites (with a title and short name for each) from which the user can select the site to clone”, “a set of thumbnail images is displayed for the templates contained within the site”, “site content library”, wherein Moukas discloses a content list, sites and templates, provided to a user; [0185]-[0186], “the user will view a list with the sites and templates associated with this function”, “the user may view a list with the templates and a preview for the selected template”, “the user may view a list with the model templates” , wherein Moukas discloses a content list, sites and templates, provided to a user; [0190], “add mobile content to the page”, “user can specify a content category, a name for the collection”, “user can choose one of the specified content templates in order to present the content to the 
add content selected by the user as the advertising event content (Moukas: Figure 25, wherein Moukas depicts a user interface screen for a user to select content as advertising event content; Figure 28F, wherein Moukas depicts a user interface screen for a user to select content as advertising event content; Figure 32, wherein Moukas depicts a user interface screen for a user to select content as advertising event content; [0176], “editor selects the model site and then selects "Create." The system creates a new site which is an identical copy of the selected one and displays the edit screen”, “copies everything from the existing or model site into the new site, including all site properties, the sitemap, the templates, the pages, the site content library (not a copy of the structure), and the references to other content in the content management system”; [0190], “add mobile content to the page”, “user can specify a content category, a name for the collection”, “user can choose one of the specified content templates in order to present the content to the mobile device”; [0214], “In the "Select Content" portion of the wizard, depicted in FIG. 32, the platform user selects the content which will be offered through the interactive screen activity”, “platform user is able to select specific items or whole folders of content contained within the CMS, which is dynamically presented to the platform user”; [0218], “platform user then selects the content that the activity will serve from the CMS”, “the platform user may select single items or entire folders containing more than one item as content to be offered upon the completion of a specified task or series of tasks”).

Regarding claims 3 and 13, the combination of Moukas and Emrich discloses the apparatus of claim 2 and the method of claim 12 wherein: 

the content platform is configured to store content in a form of a library in the content platform library, produced and registered by a content producer, and to provide the registered content to users, either for payment or at no cost based on a set pricing model (Moukas: Figure 3; Figure 28A; [0075]; [0176]; [0214]).

Regarding claim 6, the combination of Moukas and Emrich discloses the apparatus of claim 1.
Furthermore, Moukas teaches the following: wherein the information about rewards is decided by […] (Moukas: Figure 4, ‘408’ Prize & Offer Manager; Figure 16C, ‘1614’, wherein Moukas depicts a user terminal interface for setting information about rewards/prizes for advertising campaign event participants; Figure 17, ‘1702’, wherein Moukas depicts a user terminal interface with set information about rewards/prizes for advertising campaign event participants; [0133]-[0134], ”campaign designer can define the functional characteristics of an "Instant Win" competition represented by the following attributes: … custom defined prize”, [however the Moukas reference does not explicitly teach: “using the recommended reward information”].
Regarding the aforementioned features not taught by Moukas, Emrich as show discloses the following: “using the recommended reward information” (Emrich: [0007], “the system incorporates "achievements" that present the user with rewards based on gameplay and certain actions. Some of the achievements can be improved offers”, disclosing that the described “offers” of Emrich are rewards; [0096], “recommended offers that the platform generates through algorithms that analyze player spending habits and suggests to advertisers the optimal offer structure/metrics”, “provides recommendations to advertisers on what specific offers are likely to maximize the specific advertiser's revenues”, wherein Emrich discloses recommended reward/offer information based on advertising results correlation analysis; [0098], “advertiser will obtain information on the types of offers to be presented online/mobile”, wherein Emrich discloses recommended reward/offer information; [0186], “user may play games and win specific offers”, disclosing that the described “offers” of Emrich are won rewards; [0190], “provide coupons, gift certificates, discounts, promotional items, or other forms of advertising to be awarded to users as offers”, wherein Emrich discloses offers as rewards/awards; [0222], “Advertiser Interface  also exchanges information with the Machine Learning Recommendation Engine, which allows improved advertiser recommendations regarding what offers create 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use the known advertisement recommendation technique of Emrich to improve the similar advertisement recommendation method of Moukas in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  Both Moukas and Emrich disclose the implementation of similar advertising-event-authoring tools correlating advertising performance results with advertisement characteristics, and then using this advertisement performance correlation analysis to proceed with corrective advertising actions and advertising recommendations.  The Moukas reference discloses an advertisement recommendation “base” method upon which the claimed invention advertisement recommendation can be seen as an “improvement” (improved advertisement recommendation through advertisement performance correlation analysis being used for selecting recommended advertising event type and recommended reward information).  The Emrich reference contains a “comparable” advertisement recommendation method that has been improved in the same way as the claimed invention (wherein Emrich also discloses advertisement performance correlation analysis being used for selecting recommended advertising event type and recommended reward information).  The claimed invention language is obvious because a method of enhancing advertisement recommendation through advertisement performance correlation analysis being used for selecting recommended advertising event type and recommended reward information has been made part of the ordinary capabilities of one skilled in the art based upon the Emrich teaching of such improvement in other situations (as noted in MPEP 2143(I)(C)).  Wherein Moukas discloses analyzing advertising results and using this analysis to 

Regarding claims 7 and 17, the combination of Moukas and Emrich discloses the apparatus of claim 1 and the method of claim 11, wherein the advertising event type is set by using an advertising-event-authoring template corresponding to the advertising event type (Moukas: Figure 7B, wherein Moukas depicts an advertising-event-authoring template; Figure 7D, wherein Moukas depicts selection of advertising-event-authoring templates corresponding to advertising event types; Figure 16C, wherein Moukas depicts an advertising-event-authoring template corresponding to an advertising event/activity type; [0061], “By changing the parameters, a platform user can generate thousands of potential campaigns. Templates help the non-expert user quickly design a specific campaign. For example, to set up a "Text to Win Treasure Hunt" a user need only set up the messages and the copy text that will result in a preconfigured approved campaign”; [0063], “a plurality of campaign templates that model marketing and advertising activities”; [0081], “Wizards allow the organization of campaigns by guiding the user to define … a selection of desired activities from predefined templates. The concept of a mobile marketing or advertising activity template is introduced: the users may use one or more templates as part of a campaign.”).


provide a preview screen for an advertising event based on the set information (Moukas: Figure 28A, wherein Moukas depicts a preview screen for advertising; [0101], “Account Manager can also select a specific activity, preview the information related to the activity”, wherein a “specific activity” is an advertising event based on set information; [0186]-[0187], “the user may view a list with the templates and a preview for the selected template”, “the user will view a list with the pages and a preview for the selected page”).

Regarding claims 9 and 18, the combination of Moukas and Emrich discloses the apparatus of claim 1 and the method of claim 11, wherein the at least one instruction is configured to calculate a predicted advertising result corresponding to a target advertising event using an event parameter and a media parameter, the event parameter being calculated from at least one of an event time, an event type, a type of prize, a number of prizes, and a target group for advertising events that are created and underway or completed, and the media parameter being calculated from at least one of a type of event media corresponding to the advertising events, a characteristic of the event media, and a demographic group that mainly uses the event media (Moukas: Figure 11, ‘1102’, wherein Moukas depicts a “Predictive model” being used to organize customers into dynamic segments that are addressed by advertising campaign activities/events, wherein the dynamic segments are predictions of advertising results for profiled customers corresponding to an event/activity and parameters; [0070], “collecting, analyzing and organizing customer usage, demographic and behavioural data in order to dynamically assign customers into segments, which are consequently addressed by respective MMP activities”, wherein Moukas discloses dynamically assigned segments addressed by 
		
Regarding claims 10 and 19, the combination of Moukas and Emrich discloses the apparatus of claim 9 and the method of claim 19, wherein the predicted advertising result is provided during a process of creating the target advertising event or before the target 

Regarding claim 16, the combination of Moukas and Emrich discloses the method of claim 11.
Furthermore, Moukas teaches the following: 
wherein the setting the information about the rewards is configured to […] (Moukas: Figure 4, ‘408’ Prize & Offer Manager; Figure 16C, ‘1614’, wherein Moukas depicts a user terminal interface for setting information about rewards/prizes for advertising campaign event participants; Figure 17, ‘1702’, wherein Moukas depicts a user terminal interface with set information about rewards/prizes for advertising campaign event participants; [0133]-[0134], ”campaign designer can define the functional characteristics of an "Instant Win" competition represented by the following attributes: … custom defined prize”, “allows the campaign designer to award prizes by executing a series of draws. The campaign designer may define attributes including: the name of the drawing, the start and end dates, the prize, number of points need to participate and the total number of winners permitted”; [0218], “the platform user may select single items or entire folders containing more than one item as content to be offered upon the completion of a specified task or series of tasks”; wherein Moukas discloses setting information about rewards/prizes for advertising event participants) [however the Moukas reference does not explicitly teach: “provide recommended reward information when there is the recommended reward information corresponding to the product to be advertised”].
Regarding the aforementioned features not taught by Moukas, Emrich as show discloses the following: “provide recommended reward information when there is the recommended reward information corresponding to the product to be advertised” (Emrich: [0007], “the system incorporates "achievements" that present the user with rewards based on gameplay and certain actions. Some of the achievements can be improved offers”, disclosing that the described “offers” of Emrich are rewards; [0096], “recommended offers that the platform generates through algorithms that analyze player spending habits and suggests to advertisers the optimal offer structure/metrics”, “provides recommendations to advertisers on what specific offers are likely to maximize the specific advertiser's revenues”, wherein Emrich discloses recommended reward/offer information based on advertising results correlation analysis; [0098], “advertiser will obtain information on the types of offers to be presented online/mobile”, wherein Emrich discloses recommended reward/offer information; [0186], “user may play games and win specific offers”, disclosing that the described “offers” of Emrich are won rewards; [0190], “provide coupons, gift certificates, discounts, promotional items, or other forms of advertising to be awarded to users as offers”, wherein Emrich discloses offers as rewards/awards; [0222], “Advertiser Interface  also exchanges information with the Machine Learning Recommendation Engine, which allows improved advertiser recommendations regarding what offers create results with users”, “recommendations for the types of offers that are likely to generate results for the advertiser”, wherein Emrich discloses recommended reward/offer information).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use the known advertisement recommendation technique of Emrich to improve the .

Response to Arguments
Applicant's arguments and amendments, see Applicant Arguments/Remarks Made in an Amendment November 9, 2020, with regards to the rejection of claims under 35 USC § 103 have been fully considered and the examiner has issued a new 35 USC § 103 rejection with references that more closely match the amended claim limitations.

The applicant argues that the present invention includes limitations of changing the characteristics of the mini-game based on the image about the product to be advertised and the Moukas reference is an optimization for the customer or the user which does not disclose or suggest the limitations of customizing the mini-game to the product to be advertised.  The applicant also argues that the cited references do not disclose or suggest the claimed limitations of replacing the image of the mini-game with the image about the product to be advertised through the user interface for providing an option for deciding whether to change the image of the mini-game.
The examiner notes that the applicant has amended the claims to add limitations regarding customizing a mini-game based on an image about the product to be advertised.  In light of these new claim amendment limitations, the examiner has issued a new 35 USC § 103 rejection with references that more closely match the amended claim limitations.  The applicant’s arguments in regards to the previous combination of references not teaching the current claim amendment limitations are moot, in light of the new combination of references rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kitchen (U.S. Patent Application Publication No. 2010/0131355) discloses a system and method for targeted product placement within the presentation of a game, including branded items being worn by game characters.
Kimsey (U.S. Patent Application Publication No. 2008/0059304) discloses a system and method for in-game graphic product placement advertising.
Wu (U.S. Patent Application Publication No. 2013/0073385) discloses a system and method for implementing a merchant interface for in-game targeted product placement with advertisement recommendations.
Vasile (U.S. Patent Application Publication No. 2009/0099928) discloses a system and method for implementation of advertiser products being incorporated into mini-games.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN J WHITAKER whose telephone number is (313)446-6555.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Choi can be reached on (469) 295-9171.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J. J. W./
Examiner, Art Unit 3622
March 31, 2021

/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682